UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 30, 2007 LiveDeal, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 000-24217 85-0206668 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4840 East Jasmine Street, Suite 105, Mesa, Arizona 85205 (Address of Principal Executive Offices) (Zip code) (480) 654-9646 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On October 30, 2007, LiveDeal, Inc. (the “Company”) issued a press release announcing its preliminary financial results for the fourth quarter of the 2007 fiscal year, which ended on September 30, 2007.A copy of the Company’s press release is attached as Exhibit 99.1 to this Current Report on Form 8-K (this “Form 8-K”). The information in this Form 8-K and the exhibit attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), except as expressly set forth in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description 99.1 Press Release of LiveDeal, Inc. Announcing Expected Financial Results and Earnings Conference Call for the Fourth Quarter of 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. YP CORP. Date: November 5, 2007 /s/ Gary L. Perschbacher Gary L. Perschbacher Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press Release of LiveDeal, Inc. Announcing Expected Financial Results and Earnings Conference Call for the Fourth Quarter of 2007.
